Citation Nr: 1701357	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO. 11-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1973, and from April 6, 2002, to April 12, 2002. The Veteran has additional service in the Alabama Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In March 2013, the Veteran requested a Board videoconference hearing. To date, the Veteran has not been scheduled for the requested hearing and there is no indication in the record that the Veteran has withdrawn his request. A veteran has a right to a hearing before the issuance of a Board decision. 38 C.F.R. § 3.103(a), (c). Therefore, the Veteran should be scheduled for a Board videoconference hearing in accordance with his expressed request. See 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing to be held at the RO. Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file. After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




